DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Allowable Subject Matter
Claim 1, 3-4, 6-22 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended in the RCE filed 12/14/2021 and in view of Applicant’s remarks. Examiner notes that the prior art fails to teach “determining a normalized energy relative to a monitored energy accumulation over time for each of one or more detected device operating conditions, wherein the monitored energy accumulation is associated with but is not equal to the amount of transmitted energy of the [[a]] signal being transmitted by the wireless communication device, and wherein the normalized energy is a conversion between the [[a]] power level of the signal being transmitted by the wireless communication device, and the amount of the monitored energy accumulation for each of the one or more detected device operating conditions” in combination with the other limitations of the claim, including “computing an allowed power level to be used for the signal being transmitted by the wireless communication device during a future sub-period of an upcoming window of time, so as not to exceed an associated limit relative to an overall amount of allowed monitored energy accumulation.” 

Examiner cites Wang et al. US 20200213952 A1 ¶0048-58 teaches determining an energy calculation over time using a power of a transmitted signal with an associated energy, based on an energy budget not reaching its limit. Wang fails to teach “determining a normalized energy relative to a monitored energy accumulation over time for each of one or more detected device operating conditions, wherein the monitored energy accumulation is associated with but is not equal to the amount of transmitted energy of the [[a]] signal being transmitted by the wireless communication device, and the [[a]] power level of the signal being transmitted by the wireless communication device, and the amount of the monitored energy accumulation for each of the one or more detected device operating conditions” in combination with the other limitations of the claim, including “computing an allowed power level to be used for the signal being transmitted by the wireless communication device during a future sub-period of an upcoming window of time, so as not to exceed an associated limit relative to an overall amount of allowed monitored energy accumulation.” US 8792930 B1 Figure 6 also teaches determining a power level without violating a limit but fails to teach the steps of the claimed invention cited previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JAY L VOGEL/Primary Examiner, Art Unit 2478